42 F.3d 1389
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Paul MAHONEY, Defendant-Appellant.
No. 94-5350.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1994.

Before:  LIVELY, JONES and DAUGHTREY, Circuit Judges.

ORDER

1
Michael Paul Mahoney appeals his judgment of conviction and sentence following his guilty plea to two counts of being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g).  The district court sentenced Mahoney to the mandatory minimum sentence of 180 months of imprisonment pursuant to 18 U.S.C. Sec. 924(e)(1), a three year term of supervised release, and imposed a $100 special assessment.  The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not need in this case.  Fed.R.App.P. 34(a).


2
In this timely appeal, Mahoney argues that the district court improperly concluded that it did not have discretion to depart below the Sentence Guideline range in sentencing Mahoney.  We note that Mahoney misconstrues the district court's sentence, as the court sentenced Mahoney pursuant to the mandatory minimum sentence required by 18 U.S.C. Sec. 924(e)(1), which became the guideline sentence.  See United States v. Smith, 966 F.2d 1045, 1050 (6th Cir.1992).  The district court properly concluded that it had no discretion to depart below the mandatory minimum sentence, unless the government filed a motion for substantial assistance pursuant to U.S.S.G. Sec. 5K1.1.  United States v. Edge, 989 F.2d 871, 875 n. 7 (6th Cir.1993) (per curiam);  Smith, 966 F.2d at 1050.  It is undisputed that the Government did not file such a motion in this case.


3
Accordingly, we affirm the district court's judgment.